EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Tassone on December 17, 2020.
The Claims are amended as follows:
1. (Currently Amended) A sole for an article of footwear, the sole comprising: 
an outsole comprising longitudinal ribs arranged on a top surface of the outsole, wherein each of the longitudinal ribs comprises a top surface that is curved; and 
a midsole disposed above the outsole and defining notches in a bottom surface of the midsole, 
wherein the longitudinal ribs are disposed in the notches; 
wherein the sole comprises a forefoot region, a midfoot region, and a rearfoot region, and wherein the longitudinal ribs are disposed in a forefoot region of the sole and no longitudinal ribs are disposed rearward of the forefoot region.  

2. (Currently Amended) The sole of claim 1, wherein the longitudinal ribs comprises five longitudinal ribs arranged to be disposed under metatarsophalangeal joints of a foot.  

3. (Cancelled) 

4. (Cancelled) 

5. (Cancelled) 

8. (Currently Amended) An article of footwear comprising: an upper; 
a midsole coupled to the upper and defining notches in a bottom surface of the midsole; and 
an outsole coupled to the midsole and comprising longitudinal ribs extending from aAtty. Dkt. No. 2483.3330000-3 -LUSSIER et al. Reply to Office Action of February 19, 2020Application No. 15/877,083top surface of the outsole, wherein each of the longitudinal ribs comprises a top surface that is curved such that the top surface slopes from a maximum height at a center of the longitudinal rib towards the top surface of the outsole at ends of the longitudinal rib, and wherein each longitudinal rib disposed in one of the notches of the midsole;
wherein the longitudinal ribs are disposed in a forefoot region of the article of footwear and no longitudinal ribs are disposed rearward of the forefoot region.

9. (Cancelled) 

10. (Cancelled)

20. (Currently Amended) The sole of claim 18, wherein the holes are disposed between the plurality of longitudinal ribs. 

22. (Currently Amended) The sole of claim 18, wherein a longitudinal rib of the plurality of longitudinal ribs is disposed under a metatarsophalangeal joint of a foot of a wearer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance from the Notice of Allowance sent on January 4, 2021 has not changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732